Title: To Benjamin Franklin from Sartine, 15 December 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 15. Xbre. 1779.
J’ai l’honneur de vous envoyer, Monsieur, avec la lettre de M. de la Villehelio Administrateur à Nantes, celle de la De. de St. Maurice, mére de la Delle. Des Bois enlevée de St. Méen par le Sieur Lock, avec le quel elle se disposoit a passer en Angleterre, sur la promesse que lui avoit faite ce Prisonnier de l’Epouser. Vous verrez, Monsieur, que M. De la Villehélio, d’après les Informations que je lui avois recommadé de prendre sur le Sieur Lock, le soupsonne d’être deja marié en Amerique, et je crois qu’il seroit dangereux de rendre la liberté au Sieur Lock avant d’être informé plus positivement des faits qui doivent diriger la famille de la Delle. des Bois.
Je vous prie, Monsieur de vouloir bien me renvoyer ces deux Lettres, lorsque vous en aurez pris communication.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, Votre tres humble et tres obeissant Serviteur.
(signé) De Sartine.
Mr. Franklin
